Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and its respective dependent claims (2-9)  are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claim, particularly the selection of a non-integer value as a number of negative learning iterations to be performed for training of the model, and selecting a percentage of a particular set of the negative class data that is reconstructed best with respect ot a highest reconstruction accuracy by the classification model from among all of the negative class data to be equal to  a fractional part of the non-integer data, in response to a selection of the non-integer value, when combined with the remaining limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEN M RIFKIN/Primary Examiner, Art Unit 2198